Case: 10-50444 Document: 00511346861 Page: 1 Date Filed: 01/11/2011




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                      Fifth Circuit

                                                   FILED
                                                                          January 11, 2011
                                     No. 10-50444
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee

v.

ISMAEL ACOSTA JUAREZ, also known as Ismael Juarez,

                                                   Defendant - Appellant


                     Appeal from the United States District Court
                          for the Western District of Texas
                               USDC No. 7:09-CR-288-1


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
         Ismael Acosta Juarez appeals his conviction for conspiracy to possess with
intent to distribute cocaine, aiding and abetting possession with intent to
distribute cocaine, and possession with intent to distribute cocaine. He argues
that the district court erred in denying his motion to suppress the evidence
obtained pursuant to a search warrant because the supporting affidavit was
insufficient to support application of the good-faith exception to the exclusionary
rule.        Juarez contends that the affidavit contained only unverified and

         *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-50444 Document: 00511346861 Page: 2 Date Filed: 01/11/2011

                                   No. 10-50444

uncorroborated statements and was so conclusional that it was unreasonable for
an officer to believe that it established probable cause for the search.
      The good-faith exception to the exclusionary rule provides that if law
enforcement officials act in objectively reasonable good-faith reliance upon a
search warrant, then evidence obtained pursuant to the warrant is admissible
even if the affidavit on which the warrant was grounded was insufficient to
establish probable cause. United States v. Shugart, 117 F.3d 838, 843 (5th Cir.
1997). Officers may not rely on a bare bones affidavit. United States v. Leon,
468 U.S. 897, 922-23 (1984) (noting that a bare bones affidavit contains wholly
conclusional statements and is so wanting for indicia of probable cause that
official belief that probable cause exists is entirely unreasonable). We review
factual findings on a motion to suppress for clear error and determinations
regarding the reasonableness of an officer’s reliance on a warrant and the
sufficiency of the warrant de novo. United States v. Cherna, 184 F.3d 403, 406-
07 (5th Cir. 1999).
      Most of the information in the affidavit was obtained from an identified
informant, who agreed to provide a voluntary statement after he was arrested
for negotiating to sell cocaine to a cooperating source. The informant stated that
he had obtained the cocaine for the transaction from Juarez and that he had
been selling cocaine received from Juarez for the past three or four months. The
informant was able to show law enforcement officers where he had received the
cocaine from Juarez, and he also identified a call in his cell phone history as
being to Juarez. The cooperating source was able to verify the details of the drug
transaction with the informant.        Because the affidavit provided detailed
information, including evidence of the informant’s reliability, as well as
corroboration of certain facts, the district court did not err in concluding that the
good-faith exception to the exclusionary rule applied. See United States v.
Cordero, 465 F.3d 626, 628-30 (5th Cir. 2006); Shugart, 117 F.3d at 844.
      AFFIRMED.

                                         2